IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

WESTERN DIVISION
TE’ ARLE SPEARS, } Case No. 3:20-CV-00068
)
Plaintiff, } Hon. James Knepp II
)
Vv. } JUDGMENT ENTRY OF DISMISSAL
)
CITY OF TOLEDO, }
)
Defendant. )
)
)
)
)
)
)
)
)
)
)

The parties having fully compromised and settled their differences, this cause of action is

hereby Ordered dismissed with prejudice. Each side to pay their own costs.

fio P hope F

T° James Knepp Il

NA £6
ssl Landry Ve C SOT

Attom laintiff
7

Jéffrey B. Charles
ttofney for Defendant
yy of Toledo

 
